Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

(Commercial)

 

This PURCHASE AND SALE AGREEMENT made as of the 29th day of April, 2005 (this
“Agreement”), by and between LB FEBRUARY 2005 NAGOG PARK DRIVE LLC, a
Massachusetts limited liability company (“Seller”), having an address in care of
TriMont Real Estate Advisors, Inc. (“TriMont”), Monarch Tower, 3424 Peachtree
Road NE, Suite 2200, Atlanta, GA 30326, and SeaChange International, Inc., a
Delaware corporation having an address at 124 Acton St., Maynard, MA 01754
(“Buyer”)

 

W I T N E S S E T H :

 

1. Property To Be Conveyed. Seller agrees to sell and convey to Buyer, and Buyer
agrees to purchase from Seller, that certain real property situated in the Town
of Acton, County of Middlesex, Commonwealth of Massachusetts, known as 50 Nagog
Park Drive, which property is more particularly described in Schedule A attached
hereto, incorporated herein and made a part hereof (the “Land”), together with:

 

(a) all right, title and interest of Seller in and to all buildings, structures
and other improvements located thereon (the “Improvements”);

 

(b) all right, title and interest of Seller in and to all easements, rights,
interests, claims and appurtenances, if any, in any way belonging or
appertaining to the Land or the Improvements;

 

(c) all right, title and interest of Seller in and to all adjoining streets,
alleys and other public ways (before or after vacation thereof), if any;

 

(d) all right, title and interest of Seller in and to all fixtures, equipment
and personal property, if any, as of the Closing Date (defined below), attached
or appurtenant to, or located on or in, the Land or the Improvements and used in
connection with the operation, maintenance or management thereof (the “Personal
Property”);

 

(e) all right, title and interest of Seller in and to (i) all leases, licenses
and other agreements for use or occupancy of the Land and the Improvements, or
any part thereof (the “Leases”), and (ii) all security, advance rental or other
deposits made under the Leases and held by Seller, it being understood that the
Property is vacant and the Seller is not a party to any Leases and holds no
interest in any related deposits;

 

(f) all right, title and interest of Seller in and to (i) all service,
maintenance, utility, management and other similar contracts and agreements
related or

 



--------------------------------------------------------------------------------

pertaining to the operation, maintenance or management of the Land and the
Improvements (the “Operating Contracts”), (ii) all certificates of occupancy or
use and all other permits, licenses, consents and authorizations held in
connection with the ownership, use, occupancy or operation of the Land and the
Improvements, if any and if in Seller’s possession or control, all warranties,
guaranties and agreements relating or pertaining to the Land, the Improvements
and the Personal Property which will not have expired prior to the Closing Date,
if any and if in Seller’s possession and control (as hereinafter defined), and
(iii) all drawings, plans, site plans, specifications and renderings in respect
of the Land and the Improvements (excluding all appraisals and environmental
site assessments and reports), to the extent they exist and are held by Seller
and to the extent any of the foregoing is assignable to Buyer (it being
acknowledged by Buyer that any appraisal obtained by Seller is not assignable by
its terms) (collectively, with the Operating Contracts, the “Operating
Documents”); and

 

(g) all other rights, privileges and benefits owned by Seller and in any way
related or appertaining to any of the above-described property, if any.

 

The Land, together with the Improvements and the rights and interests described
in clauses (b) and (c) above, are hereinafter sometimes referred to,
collectively, as the “Real Property”, the Leases and the Operating Documents are
hereinafter sometimes referred to, collectively, as the “Property Documents” and
the Real Property, the Personal Property and the Property Documents, together
with all other rights, privileges and benefits described above, are hereinafter
sometimes referred to, collectively, as the “Property”.

 

2. Condition of Property. The Property shall be sold and conveyed strictly on an
“as is”, “where is” and “with all faults and defects” basis, without
representation, warranty or covenant, express, implied or statutory, of any kind
whatsoever, including, without limitation, representation, warranty or covenant
as to condition (structural, environmental, mechanical or otherwise), past or
present use, construction, development, lease performance, investment potential,
tax ramifications or consequences, income, compliance with law, habitability,
tenancies, merchantability or fitness or suitability for any purpose, all of
which are hereby expressly disclaimed. Without limiting the generality of the
foregoing, Buyer acknowledges that Seller has made no representations,
warranties or covenants as to the compliance of the Property with any federal,
state, municipal or local statutes, laws, bylaws, rules, regulations, codes or
ordinances, including, without limitation, those pertaining to construction,
rent control, building and health codes, land use (or permits issued in
connection therewith), zoning, lead paint, urea formaldehyde foam insulation,
asbestos, hazardous or toxic wastes or substances, pollutants, contaminants or
other environmental matters. Buyer and Seller also acknowledge that the purchase
price reflects and takes into account the fact that the property is being sold
“as is, where is and with all faults and defects.” Buyer shall confirm the
aforesaid acknowledgments in writing as of the Closing Date.

 

Upon closing, Buyer shall assume the risk that adverse matters, including but
not limited to any and all construction defects and adverse physical and
environmental

 



--------------------------------------------------------------------------------

conditions, if any, may not have been revealed by Buyer’s investigations (as
otherwise provided in this Agreement) and Buyer, upon closing, shall be deemed
to have waived, relinquished and released Seller and Seller’s Members, Managers,
employees, representatives and agents, from and against any and all claims,
demands, causes of action (including causes of action in tort), losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
disbursements) of any and every kind or character, known or unknown which Buyer
might have or could have asserted or alleged as a basis for termination or
adjustment of this Agreement or which Buyer may have asserted or alleged against
Seller and/or Seller’s Members, Managers, employees, representatives and agents)
at any time by reason of or arising out of any latent or patent construction
defects or physical conditions, violations of any applicable laws, bylaws,
orders, rules, codes, regulations, publications and any and all other acts,
omissions, events, circumstances or matters of any nature whatsoever regarding
or with respect to the Property.

 

The provisions of this paragraph 2 shall survive the closing and the delivery of
the Deed (as hereinafter defined) or any expiration or termination of this
Agreement.

 

3. Assumption and Release.

 

(a) Buyer hereby acknowledges and agrees that Buyer shall accept conveyance of
the Real Property subject to the Property Documents. Without limiting the
generality of anything set forth in this Agreement, Buyer shall execute and
deliver to Seller, at closing, an agreement or agreements pursuant to which
Buyer shall (i) acknowledge that it has accepted the Property without any
representation, warranty or covenant, express, implied or statutory, of any kind
whatsoever, including, without limitation, any representation, warranty or
covenant with respect to the Property Documents and (ii) assume all obligations
and liabilities of Seller with respect to the Property, including, without
limitation, Seller’s obligations with respect to security deposits under the
Leases.

 

(b) Buyer further acknowledges that Seller has made no representation with
respect to, and shall have no liability to Buyer on account of, any and all
obligations, claims, demands, causes of action, liabilities, losses, damages,
judgments, penalties and costs and expenses (including, without limitation,
court costs and attorneys’ fees and expenses) which may be imposed upon,
asserted against or incurred or paid by Buyer, or for which Buyer may become
obligated or liable, by reason of, on account of or in connection (i) any
violation or alleged violation of any Environmental Law (as hereinafter defined)
or any proceedings related thereto relating to the Property, (ii) the presence
of any Hazardous Substances (as hereinafter defined) in, on, under or about all
or any part of the Property, (iii) any actual or threatened release, discharge,
spillage, seepage or filtration of any Hazardous Substances in, on, under, about
or from the Property, (iv) the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use or
disposal of any Hazardous Substances in, on, under, about or from all or any
part of the Property, and (v) any threatened,

 



--------------------------------------------------------------------------------

proposed or actual cleanup or other protective, removal or remedial action
relating to any Hazardous Substances, whether pursuant to any Environmental Law
or otherwise, except to the extent that any of the foregoing is or was caused by
Seller. As used herein, (i) the term “Environmental Law” shall mean and refer to
any law, ordinance, rule, regulation, order, judgment, injunction or decree
relating to pollution, Hazardous Substances or environmental protection
(including, without limitation, the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response, Compensation and Liability Act, the
Hazardous Materials Transportation Act, M.G.L.A. c. 21E, all amendments and
supplements to any of the foregoing and all regulations and publications
promulgated or issued pursuant thereto), whether now existing or hereafter
enacted or promulgated, as they may be amended from time to time, and (ii) the
term “Hazardous Substances” shall mean and refer to and include but not be
limited to any and all pollutants, contaminants, toxic or hazardous wastes or
substances or any other substances that might pose a hazard to health or safety,
including but not be limited to any substances which because of their
quantitated concentration, chemical or active, flammable, explosive, infectious
or other characteristics, constitute or may be reasonably expected to constitute
or contribute to a danger or hazard to public health, safety or welfare or to
the environment, the removal of which may be required or the generation,
manufacture, refining, production, processing, treatment, storage, handling,
transportation, transfer, use, disposal, release, discharge, spillage, seepage
or filtration of which is or shall be restricted, prohibited or penalized by any
Environmental Law (including, without limitation, lead paint, asbestos, urea
formaldehyde foam insulation and polychlorinated biphenyls).

 

(c) Buyer agrees that if at any time after the Closing, any third party or any
governmental agency seeks to hold Buyer responsible for the presence of, or any
loss, cost or damage associated with, Hazardous Substances in, on, above or
beneath the Property or emanating therefrom, Buyer waives any rights it may have
against the Seller (which term, as used in this paragraph, shall include Seller
and its Members, Managers, employees, representatives and/or agents) in
connection therewith including, without limitation, under any Environmental Law,
and Buyer agrees that it shall not (i) implead the Seller; (ii) bring a
contribution action or similar or other action against the Seller, or (iii)
attempt in any way to hold the Seller responsible with respect to any such
matter.

 

(d) Buyer understand that portions of the Property may have been painted,
plastered or glazed with point or other material containing lead. Buyer further
understands that in the event a child or children under the age of six becomes a
resident in the Property, Buyer may incur obligations to remove any materials
which may contain dangerous levels of lead under MGLA c. 111, Section 196, as
amended, and Buyer agrees to accept and assume all such obligations. Buyer
acknowledges that Seller has provided Buyer with a copy of the Childhood Lead
Poisoning Prevention Program (CLPPP) Property Transfer Lead Point Notification
package from the Massachusetts Department of Public Health concerning lead paint
and that Buyer has signed the Property Transfer Notification Certification.
Seller has disclosed to Buyer any information known to Seller about the presence
of point, plaster, soil or other materials containing dangerous levels of lead
in the premises and has informed Buyer about the availability of inspections for
dangerous levels of lead.

 



--------------------------------------------------------------------------------

(e) The provisions of this paragraph 3 shall survive the closing and the
delivery of the Deed or any expiration or termination of this Agreement.

 

4. Due Diligence Period.

 

(a) During the period (the “Due Diligence Period”) commencing on the date hereof
and terminating on the earlier of

 

(i) (A) May 26, 2005 or (B) such earlier date as Buyer may designate in a
written notice (the “Completion Notice”) stating that Buyer has elected that the
Due Diligence Period has concluded (either, the “Due Diligence Termination
Date”), or

 

(ii) delivery by Buyer to Seller of the Due Diligence Termination Notice (as
hereinafter defined), Buyer, its employees, agents and independent contractors
shall have the right to enter upon the Real Property, upon reasonable notice to
Seller, for the purposes of conducting, at Buyer’s expense, such studies,
surveys, inspections and tests pertaining to the structure and condition of the
Real Property and the Personal Property (including, without, limitation, all
components and systems constituting the Property) as Buyer desires to conduct.
In addition, subject to the remainder of this paragraph, Buyer shall have the
right to conduct any environmental inspections, tests or audits which Buyer
desires to conduct (the above-referenced studies, surveys, inspections and tests
pertaining to the structure and condition of the Real Property and the Personal
Property and the environmental inspections, tests and audits being hereinafter
collectively referred to as the “Studies”), the cost of which shall be borne by
Buyer, and Seller shall cooperate with all reasonable requests of Buyer, its
employees, agents and independent contractors in conducting the Studies
provided, however, that Buyer shall not perform any sampling or testing of
environmental media at the Property until Seller has approved the scope and
methods of Buyer’s sampling and testing. To this end, Buyer shall present to
Seller a reasonably detailed description of the sampling, testing and methods
proposed to be performed which includes the sampling locations and analysis to
be made, prepared by the engineering firm to be engaged by Buyer to perform such
work (and, if requested by Seller, copy of any Phase I Environmental Report
previously obtained by Buyer) for Seller’s review and approval. If Seller
disapproves such testing, Buyer’s sole remedy shall be to terminate this
Agreement, in which the Deposit shall be reimbursed to Buyer and this Agreement
shall be null and void and neither party shall have any further obligations
hereunder except for those obligations that expressly survive the termination of
this Agreement, except for those that expressly survive the termination of this
Agreement. If Seller approves such testing, then Buyer shall be permitted to
cause such sampling and testing to be performed but only to the extent approved
by Seller. All such tests, examinations or inspections involving borings,
drillings, penetration or other invasion of the Property shall be conducted only
after Buyer shall have obtained Seller’s consent (which Seller shall not
unreasonably withhold or delay). Seller shall have the right to be present
during any such tests, examinations or inspections described in the preceding
paragraph. Buyer shall, and

 



--------------------------------------------------------------------------------

does hereby covenant and agree with Seller, that Buyer shall repair any and all
damage caused by the activities of Buyer and/or its agents, contractors and
representatives on the Property and shall indemnify, defend and hold Seller
harmless from any actions, suits, liens, claims, damages, expenses, losses,
liability arising out of, related to or in connection with any such entry,
sampling, testing or investigation by Buyer or its appointed agents,
representatives or independent or other contractors and/or any acts performed in
exercising Buyer’s rights under this paragraph including, without limitation,
any rights or claims of materialmen or mechanics to liens on the Property but
excluding matters merely discovered by and not caused by Buyer, its agents or
contractors. During the Due Diligence Period, Seller shall make available to
Buyer, its employees, agents and attorneys, for inspection, review and copying,
at the office of Seller’s attorney or, at Seller’s option, its management
company, the Property Documents and such other information and documentation
with respect to the Real Property and the Personal Property as Buyer shall
reasonably request (other than appraisals and environmental site assessments and
reports); provided, however, that the furnishing to Buyer of the Property
Documents and such other information and documentation shall in no way be
construed as a representation, warranty or covenant as to the accuracy,
validity, completeness or suitability thereof, any such representation, warranty
or covenant being specifically disclaimed by Seller as provided herein.

 

(b) In addition to and without limiting the generality and the indemnification
and hold harmless provisions of paragraph 4(a) hereof, Buyer shall further
indemnify, protect and save, Seller, TriMont and JLS Investments, Inc., 206
South Rogers, Suite 204, Waxahachie, Texas 75165, and their respective
directors, officers, shareholders, employees, affiliates, attorneys, agents,
successors and assigns (individually and collectively, “Indemnitees”), and hold
Indemnitees forever harmless, from and against, and reimburse Indemnitees for,
any and all obligations, claims, demands, causes of action, liabilities, losses,
damages, judgments, penalties and costs and expenses (including, without
limitation, court costs and attorneys’ fees and expenses) which may be imposed
upon, asserted against or incurred or paid by Indemnitees, or for which
Indemnitees may become obligated or liable, by reason of, on account of or in
connection with Buyer’s and its employees’, agents’ and independent contractors’
access to, entry upon or use of the Real Property or the Personal Property or
the performance of any of the Studies, including, without limitation, any such
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses by reason of:

 

(i) any injury to or death of persons or loss of or damage to property;

 

(ii) the performance of any labor or services for the account or benefit of
Buyer with respect to the Real Property or the Personal Property; or

 

(iii) the release, escape, discharge, emission, spillage, seepage or leakage on
or from the Real Property or the Personal Property of any Hazardous Substances
introduced to the Property by Buyer.

 



--------------------------------------------------------------------------------

(c) In exercising its rights under this paragraph, Buyer shall not unreasonably
interfere with the operation of the Real Property or the Personal Property or
with any business being conducted thereon. Promptly after completion of the
Studies, Buyer shall restore the Property to the condition that it was in
immediately prior to the commencement thereof.

 

(d) In the event that Buyer shall not be satisfied with any of the Property
Documents or the results of any of the Studies, Buyer shall have the right, on
or prior to 5:00 p.m. on the Due Diligence Termination Date, to give Seller
notice (the “Due Diligence Termination Notice”) of Buyer’s intention not to
proceed with the consummation of the transaction contemplated by this Agreement,
which Due Diligence Termination Notice shall be accompanied by any and all
Property Documents and other information or documentation obtained or prepared
by or made available to Buyer in connection with its investigation of the
Property (including all copies and abstracts thereof) and by copies (with
professional certification in favor of Seller by any party responsible for the
production or creation thereof) of all written reports, documents and results
obtained or prepared by or made available to Buyer as a result of the Studies or
otherwise (collectively, the “Due Diligence Materials”). Upon receipt by Seller
of the Due Diligence Termination Notice and the Due Diligence Materials, this
Agreement shall forthwith terminate and shall be null and void and of no further
force and effect, and, except as otherwise provided herein, Seller and Buyer
shall be released and discharged from all further obligation and liability under
this Agreement, except that Seller shall cause the Deposit (as hereinafter
defined) to be promptly returned to Buyer and the parties shall be bound by such
other provisions of this Agreement as are stated to expressly survive the
termination hereof. In the event that the Due Diligence Termination Notice and
the Due Diligence Materials are not given to Seller on or prior to the Due
Diligence Termination Date, or in the event that Buyer delivers a Completion
Notice, Buyer shall be conclusively deemed to be satisfied with the Property and
the condition and all aspects and attributes thereof except for matters which
first arise after the end of the Due Diligence Period or which are otherwise
noted as qualifications to Seller’s required “bring down” certificate referred
to in Section 10(b)(ix).

 

(e) The obligations and indemnity of Buyer set forth in this paragraph 4 shall
survive the closing and the delivery of the Deed or any expiration or
termination of this Agreement.

 

5. Financing. This Agreement is NOT contingent upon the ability of Buyer to
obtain financing of any kind to finance Buyer’s acquisition of the Property.

 

6. Purchase Price.

 

(a) The purchase price for the Property is EIGHT MILLION NINE HUNDRED
TWENTY-FIVE THOUSAND and 00/100 DOLLARS ($8,9250,000.00) (the “Purchase Price”),
payable as follows (subject to the terms and conditions of paragraph (b) below):

 

(i) The sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00), by wire transfer or
by certified check payable to the order of Law Offices of Stanley A. Brooks, 25
Walnut Street, 3rd Floor, Wellesley, MA 02481 as escrow agent (the “Escrow
Agent”), due within three (3) days of execution and delivery of this Agreement
by Buyer to Seller, and in any event not later than May 2, 2005 (together with
any interest thereon, being hereinafter referred to as the “Initial Deposit”);
and

 



--------------------------------------------------------------------------------

(ii) The sum of EIGHT MILLION FOUR HUNDRED TWENTY-FIVE THOUSAND and 00/100
DOLLARS ($8,4250,000.00) (the “Closing Sum”), by wire transfer of immediately
available funds transferred to the order or account of Seller or such other
person as Seller may designate in writing, for receipt by the bank designated by
Seller not later than 1:00 PM Eastern Daylight or Standard (as applicable) Time
or, at Seller’s option, by certified check payable to the order of Seller, at
closing, which sum shall be increased or decreased as a result of closing
adjustments made pursuant to paragraph 8 hereof. Without limiting the generality
of the foregoing, Buyer acknowledges and agrees that uncertified attorney’s
trustee or so-called clients’ account or conveyancing account checks will not be
accepted by Seller and that Seller has no obligation to accept any uncertified
attorney’s trustee or so-called clients’ account or conveyancing account checks.

 

(b) The Deposit shall be held by the Escrow Agent pursuant to the provisions of
paragraph 7 below.

 

7. Deposit; Terms of Escrow.

 

(a) By its execution of this Agreement, the Escrow Agent acknowledges receipt,
subject to collection, of any portion of the Deposit due on or prior to
execution and delivery of this Agreement by Buyer to Seller, in the form
required to be delivered pursuant to this Agreement. If any portion of the
Deposit required to be delivered to the Escrow Agent after such execution and
delivery is not received by the Escrow Agent when due or is not in the form
required to be delivered pursuant to this Agreement, the Escrow Agent shall
immediately notify Seller thereof.

 

(b) The Deposit shall be held in escrow by the Escrow Agent according to the
terms and conditions set forth on Schedule C until the closing or until this
Agreement is otherwise terminated, at which time it shall, subject to the
provisions of Schedule C, be delivered to Seller or returned to Buyer, as the
case may be. The interest accrued and paid shall be shared equally by Buyer and
Seller upon release therefrom from escrow.

 

(c) The Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine and any statement or
assertion contained in such writing or instrument, and may assume that any
person purporting to give any writing, notice, advice, or instrument in

 



--------------------------------------------------------------------------------

connection with the provisions of this Agreement, has been duly authorized to do
so. The Escrow Agent shall not be liable in any manner for the sufficiency or
correctness as to form, manner and execution, or validity of any instrument,
writing, notice, advice or other document deposited in escrow or delivered to
Escrow Agent, nor as to the identity, authority or right of any person executing
the same. However, the Escrow Agent may reasonably rely upon the validity of any
judgment, order, decree, certificate, notice, request, consent, statement or
other instrument delivered to it in connection with its activities as escrow
agent under this Agreement.

 

(d) The Escrow Agent shall acknowledge agreement to these provisions by signing
in the place indicated on the signature page of this Agreement and Buyer and
Seller warrant and represent that the Escrow Agent undertakes to perform only
such duties as are expressly set forth in this Agreement and that no implied
duties or obligations shall be read into this Agreement or Schedule C hereto
against the Escrow Agent or to be performed by Escrow Agent and Buyer and Seller
further warrant and represent to each other and to the Escrow Agent that they
understand and agree that Escrow Agent is acting as an accommodation party only.

 

(e) Unless the Escrow Agent discharges any of its duties under this Agreement in
a negligent manner or is guilty or willful misconduct with regard to its duties
under this Agreement, as an inducement to Escrow Agent to enter into this
Agreement and assume its duties as provided herein, Seller and Buyer shall,
jointly and severally, indemnify the Escrow Agent and hold it harmless from and
against and all claims, costs, expenses, liabilities, losses, demands, actions,
causes of actions, suits or proceedings of any nature whatsoever, at law or in
equity, and any and all other expenses, fees or charges of any character or
nature, including, without limitation, such attorneys’ fees, costs and
disbursements as may be incurred by Escrow Agent and any and all other expenses,
fees, costs and charges which Escrow Agent may incur by reason of its acting as
Escrow Agent under this Agreement, including the cost of defense of any such
actions, claims, suits and demands and of resisting any claim against Escrow
Agent in such capacity.

 

8. Prorations, Credits and Adjustments.

 

(a) The following items shall be prorated as of the Closing Date:

 

(i) Current real estate and personal property taxes and any other water, sewer
or other municipal use or improvement tax, charge or other assessment affecting
the Property, in accordance with the custom of the Bar in the County in which
the Property is located and Buyer hereby agrees to assume all non-delinquent
assessments affecting the Property whether special or general;

 



--------------------------------------------------------------------------------

(ii) Water, electricity, gas and other utilities and services shall be prorated
based upon the last reading of meters prior to the Closing. Seller shall
endeavor to obtain meter readings on the date before the Closing and, if such
readings are obtained, there shall be no proration of such items. Seller shall
pay at Closing the bills therefor for the period ending on the day preceding the
Closing Date, and Buyer shall pay the bills therefor for the bills subsequent
thereto. If the utility company will not issue separate bills, Buyer shall
receive a credit against the purchase price for Seller’s portion and will thus
assume and pay the entire bill prior to delinquency after Closing. If Seller has
paid any utilities no more than 30 days in advance in the ordinary course of
business, then Buyer shall be charged its portion of such payment at Closing.
Utility deposits shall not be subject to proration, rather, Seller shall be
entitled to refunds of any deposits it has made, and Buyer shall be responsible
for posting its own deposits;

 

(iii) Rents – as the Property is vacant, no rents will be prorated;

 

(iv) Fuel and other supplies, if any, on hand and paid for, at the then current
price therefor;

 

(v) Charges and expenses, whether current or prepaid, under the Property
Documents then in effect; and

 

(vi) All other items of revenue and expense which, by custom and practice, are
prorated between sellers and purchasers of real property similar in kind to the
Property, including, without limitation, the Operating Contracts, which shall be
prorated on a per diem basis.

 

(b) Seller shall, to the extent required in connection with the recording of the
Deed, pay all conveyance taxes imposed by the Commonwealth. In addition, Seller
shall, on the Closing Date, give to Buyer a credit against the Purchase Price in
an amount equal to all contributions and revenues, if any, whether in the form
of rent escalations or adjustments or otherwise, then paid by tenants and
occupants of the Property and intended to reimburse or compensate the landlord
for taxes and operating expenses that are the responsibility of Buyer pursuant
to the prorations described in subparagraph (a) above, to the extent accrued for
and not yet applied to the payment of such taxes and operating expenses.

 

(c) If the amount of any tax, charge or assessment is undetermined on the
Closing Date, the last determined tax, charge or assessment shall be used for
the purpose of the proration described in subparagraph (a) above, with a
reapportionment as soon as the new rate is determined. In the event that, after
the Closing Date, any of such taxes, charges or assessments shall be reduced by
abatement, the amount of such abatement, less the reasonable cost of obtaining
the same, shall be apportioned between the parties, provided that neither party
shall be obligated to institute or prosecute proceedings for an abatement,
unless otherwise provided herein. The provisions of this subparagraph shall
survive the closing and the delivery of the Deed.

 



--------------------------------------------------------------------------------

(d) In the absence of error or omission, all prorations, adjustments and credits
made and determined as herein provided shall be final as of the Closing Date,
unless otherwise specified herein. If, subsequent to the Closing Date, an error
or omission in the determination or computation of any of the prorations,
adjustments and credits shall be discovered, then, immediately upon discovery
thereof, the parties hereto shall make the appropriate adjustments required to
correct such error or omission. The provisions of this subparagraph shall
survive the closing and the delivery of the Deed.

 

(e) Each party shall pay all its own expenses incurred in connection with this
Agreement and the transactions contemplated hereby, including, without
limitation, (i) all costs and expenses stated herein to be borne by a party, and
(ii) all of their respective accounting, legal, appraisal and other costs and
fees. Buyer, in addition to its other expenses, shall pay at Closing, (1) all
recording charges incident to the recording of the Deed to the Real Property;
(2) the premium for Buyer’s Title Insurance policy, and (3) one-half of the
escrow fee of the Escrow Agent, which in no event shall exceed $500.00. Seller,
in addition to its other expenses, shall pay at Closing, all recording charges
incident to the recording of any instruments to discharge or remove encumbrances
not approved (or deemed approved) by Buyer and one-half of the escrow fee of the
Escrow Agent.

 

9. Title and Possession.

 

(a) Seller shall, at closing, convey to Buyer good and clear record and
marketable title in and to the Real Property, as set forth in Paragraph 11 of
this Agreement, subject only to taxes and assessments which become due and
payable after the Closing Date, which taxes and assessments Buyer assumes and
agrees to pay as part of the consideration for the transfer of the Property, and
to the exceptions to title set forth in Schedule B attached hereto, incorporated
herein and made a part hereof. Buyer’s obligations with respect to the payment
of such taxes and assessments shall survive the closing and the delivery of the
Deed.

 

(b) Buyer shall be solely responsible for and shall secure, at its sole option
and its sole cost and expense, a title commitment (“Title Commitment”) from a
title insurance or other title company of its choosing and/or a survey
(“Survey”) of the Property and shall, in accordance with the provisions of
paragraph 11 hereof provide the written notice to Seller required thereby of any
objections with respect thereto (“Buyer’s Title Objection Notice”) indicating in
reasonable detail the nature and reasons for Buyer’s objections and including
with such notice a copy of the Title Commitment and Survey together with copies
of any documents containing matters objected to in such notice. Failure to give
such notice shall constitute Buyer’s approval of (i) all title and survey
matters disclosed in the existing title policy, survey and other title matters,
if any, with respect to the Property to be delivered by Seller to Buyer, and
(ii) all matters set forth in the Title Commitment and the Survey.

 

(c) Seller shall, at closing, deliver possession of the Real Property and the
Personal Property to Buyer, in the same condition which existed as of the date
of this

 



--------------------------------------------------------------------------------

Agreement, reasonable wear and tear excepted and free and clear of any rights or
claimed rights of tenancy or occupancy to the Property or portions thereof.

 

10. Closing.

 

The closing of title under this Agreement shall be held at the office of
Seller’s local counsel, Stanley A. Brooks, 25 Walnut Street, 3rd Floor,
Wellesley, MA 02481 or at such other place as the parties hereto shall mutually
agree, at 10:00 AM, on the earliest of (x) June 9, 2005, (y) so long as Buyer
either shall have delivered a Completion Notice or shall not have delivered a
Due Diligence Termination Notice prior to the end of the Due Diligence Period,
the first business day that is not a Friday and that is not less than five (5)
days after delivery by Buyer to Seller of a notice designating a date for
closing of title pursuant to and consistent with this Paragraph 10(y); or (z)
such earlier date as shall be agreed upon by the parties hereto. The date on
which such closing of title shall take place, as the same may be extended
pursuant hereto, is herein sometimes referred to as the “Closing Date”. The
terms “closing”, “closing of title”, and words of similar import are used
interchangeably in this Agreement, as the context may require, to mean the event
of consummation of the purchase and sale of the Property.

 

(a) At closing, Seller shall, in addition to any other documents or items
required to be delivered by Seller under this Agreement, deliver to Buyer:

 

(i) A quit-claim deed, in form suitable for recording, conveying such title as
Seller possesses to the Real Property (the “Deed”) subject to encumbrances,
exceptions and other matters as described on Schedule B and Schedule B-1
attached hereto and incorporated herein by reference;

 

(ii) One or more bills of sale and/or assignments conveying the Personal
Property and the Property Documents, without representations, warranties or
covenants of any kind whatsoever;

 

(iii) An affidavit of Seller dated as of the Closing Date that, to the best of
Seller’s knowledge, (A) no services have been performed or materials supplied
(other than in connection with any investigation of the Property by or on behalf
of Buyer) with respect to the Real Property during the ninety (90) days
immediately preceding the Closing Date for which mechanic’s or materialman’s
lien rights may exist and for which payment in full has not been made (or, in
the event that any such services shall have been performed or materials
delivered within said ninety (90) day period and not been paid for in full,
waivers of mechanic’s and materialman’s liens as a result thereof), and (B) no
tenants or other parties are in or claim or assert rights to possession of the
Real Property;

 

(iv) A certified check or check in other form satisfactory to the applicable
governmental authority to pay State excise stamp taxes;

 



--------------------------------------------------------------------------------

(v) Originals or, if no originals exist, copies of the Property Documents, to
the extent possessed by Seller;

 

(vi) A certification of non-foreign status in the form required by law;

 

(vii) Evidence satisfactory to Purchaser and to Purchaser’s title insurance
company (the “Title Company”) that all necessary corporate approvals have been
obtained with respect to Seller’s authority and the authority of the signatory
on behalf of Seller to convey the Property pursuant to this Agreement;

 

(viii) Affidavits sufficient for the Title Company to delete any exceptions for
parties in possession or mechanics or materialmen’s liens from the commitment
for owner’s title insurance (the “Title Insurance”);

 

(ix) A “bring down” certificate restating as of the Closing date all of Seller’s
representations and warranties contained herein;

 

(x) An original of a Closing statement setting forth the Purchase Price, the
Closing adjustments and prorations and the application thereof at the Closing
(the “Closing Statement”);

 

(xi) An original 1099-B certification;

 

(xii) An acknowledgment from Buyer Brokers (as hereinafter defined) of full
payment of any brokerage fees and commissions due Buyer Brokers; and

 

(xiii) To the extent as may be required by the Title Company, evidence
satisfactory to the Title Company that Seller has filed a proper application to
obtain such waivers or certifications under M.G.L. c. 62C§§51-52 to eliminate
any corporate tax lien on the Property under such Sections of law, together with
such assurances as the Title Company shall reasonably require from Seller so as
not to take exception to title for any corporate tax lien on the Property under
such Sections of law; and

 

(xiv) To the extent consistent with Seller’s obligations hereunder, such other
documentation as Buyer or the Title Company may reasonably require to consummate
the Closing in form and substance reasonably satisfactory to Seller and Seller’s
counsel; and

 

(xv) Keys (or if applicable, security cards and/or security codes) to all doors
in the property and passwords, as appropriate and as Seller may possess; and

 

(b) At closing, Buyer shall pay to Seller the Purchase Price as otherwise
provided herein and subject to adjustments provided in this Agreement and

 



--------------------------------------------------------------------------------

shall, in addition to any other documents or items required to be delivered by
Buyer under this Agreement, deliver to Seller, in form and substance reasonably
satisfactory to Seller, the agreements and acknowledgments referred to in
paragraphs 2, 3, and 12 hereof and, to the extent consistent with Buyer’s
obligations hereunder, such other documentation as Seller may reasonably require
to consummate the Closing.

 

11. Extension of Closing Date.

 

(a) If, on the date herein originally set for the closing, Seller shall be
unable to convey good and clear record and marketable title (as required in
Section 9(a) hereof) to the Real Property to Buyer, and Buyer has delivered
Buyer’s Title Objection Notice to Seller in a timely manner, or Seller shall be
unable to deliver possession of the Property in accordance with the terms
hereof, or if the Property is not otherwise in compliance with the terms hereof,
then, and in that event, unless Buyer shall elect to pay the Purchase Price and
accept such title to the Property in such condition as Seller can convey, then
the Closing Date shall be extended for a period of thirty (30) days, and Seller
shall use reasonable efforts to cure such objections and/or matters and deliver
evidence of such cure to the Buyer within said thirty (30) day period but the
Seller shall in no event be required to expend more than a maximum of $5,000.00
in the aggregate to effectuate the cure of all such objections, excluding only
the monetary liens (which term shall include any outstanding liens, security
interests, monetary judgment, past due taxes or assessments or similar monetary
encumbrances upon the Property). If, at the end of said period, Seller is still
unable to convey the required title to the Real Property or to deliver
possession of the Property or if the Property is not otherwise in compliance
with the terms hereof, Buyer may elect to pay the Purchase Price and accept such
title to the Property in such condition as Seller can convey or may reject the
Deed on that ground. Upon such rejection by Buyer, the Deposit shall be refunded
to Buyer. Upon receipt of the Deposit by Buyer, this Agreement shall terminate
and become null and void and, except as otherwise provided herein, Buyer and
Seller shall be released and discharged of all further claims and obligations to
each other hereunder.

 

(b) If Seller must pay off a debt secured by a mortgage or other lien on the
Real Property in order to secure a release, such a mortgage or lien shall not
constitute a title defect under this Agreement, provided that (i) Seller pays
the debt from the sales proceeds, provides Buyer with proof of payment and
records the release as soon as it is available; and (ii) the Title Company
agrees to take no exception in Buyer’s Title Insurance for such mortgage or
lien.

 

(c) Title to the Real Property shall not be deemed to be uninsurable if: (i) the
Standards of Title of the Bar Association of the State or Commonwealth in which
the Property is located recommend that no corrective or curative action is
necessary in those circumstances or in circumstances substantially similar to
those presented by such encumbrance, lien or exception or title, or (ii) a
policy of title insurance (a “Closing Title Policy”) from the Title Company or
from Chicago Title Insurance Company can be obtained at Buyer’s expense at no
additional premium, without exception for the alleged

 



--------------------------------------------------------------------------------

title defect or, if additional premium shall be charged for such policy without
such exception, Seller, at its option, shall elect to pay the same.

 

(d) Notwithstanding anything contained herein to the contrary, Buyer shall, no
later than the Due Diligence Termination Date, give Seller written notice of any
title encumbrance, lien or exception on the Real Property that requires
corrective or curative action. If Buyer fails to give such notice, Buyer shall
be conclusively deemed to have accepted the Real Property subject to any and all
such encumbrances or defects existing as of the date by which Buyer must give
such notice. In the event that Buyer notifies Seller of any defect, Seller shall
then have the thirty (30) day period described above in which to remove the same
or procure a Closing Title Policy. Any attempt by Seller to cure any objection
to title or procure a Closing Title Policy shall not be deemed an admission by
Seller that a defect does in fact exist. If, in Seller’s opinion, the objection
cannot be removed, or if it will be uneconomic to do so (as determined by Seller
in its sole discretion; provided, however, that if a Closing Title Policy can be
procured with an expenditure by Seller not in excess of $5,000.00, Seller shall
procure such Closing Title Policy), then, the sole liability of Seller shall be
to refund the Deposit to Buyer. Upon receipt of the Deposit by Buyer, this
Agreement shall terminate and become null and void and Buyer and Seller shall be
released and discharged of all further claims and obligations to each other
hereunder except for those that expressly survive the termination of this
Agreement. Notwithstanding any other provision of this Agreement to the
contrary, nothing contained in this Agreement shall require Seller to institute
any legal proceedings or make any payment or make any payment in excess of
$5,000.00 in order to remove any objection to title.

 

12. Representations of Buyer.

 

(a) Buyer hereby agrees, acknowledges and represents that neither Seller nor any
person or party on behalf of Seller has made directly or indirectly, orally or
in writing, any representation, warranty or covenant, express, implied or
statutory, of any kind whatsoever upon which Buyer has relied in entering into
this Agreement or upon which Buyer has relied, is relying or shall rely in
consummating the transaction contemplated by this Agreement (except as set forth
in subparagraph 13 of this Agreement (including, specifically and without
limitation, any prospectus or other materials of any nature whatsoever
distributed by Seller or its agents or representatives or otherwise delivered to
or secured by Buyer with respect to the Property), Buyer further agrees,
acknowledges and represents to Seller that, subject to the terms and conditions
of this Agreement, (i) Buyer has examined the Property and has fully satisfied
itself with respect to the Property and the condition and all other aspects and
attributes of the Property; and (ii) Buyer is purchasing and shall, on the
Closing Date, accept the Property in “as is”, “where is” and “with all faults
and defects” condition, without any representation, warranty or covenant,
express, implied or statutory, of any kind whatsoever.

 

(b) Buyer further agrees, acknowledges and represents that Buyer is entering
into this Agreement and shall perform all of its obligations hereunder and

 



--------------------------------------------------------------------------------

consummate the transaction contemplated by this Agreement solely in reliance on
and as a result of Buyer’s own investigations and efforts (including Buyer’s
inspection of the Property and such other investigations, examinations and
inspections as Buyer has chosen to make or has made) and at Buyer’s sole risk,
cost and expense, including, without limitation, the risk that Buyer’s
inspection of the Property and such other investigations, examinations and
inspections may not reveal any or all adverse or existing conditions, aspects or
attributes of the Property. Buyer acknowledges and represents (i) that Seller
has afforded Buyer the opportunity for full and complete investigation,
examination and inspection of the Property and that Buyer has conducted or will
conduct prior to closing, such investigations of the Property, including but not
limited to the physical and environmental conditions thereof, as Buyer, in
Buyer’s sole discretion, deems necessary, desirable or advisable to satisfy
itself as to the condition of the Property and the existence or non-existence or
curative action to be taken with respect to, among other things, any hazardous
or Hazardous Substances (as hereinafter defined) on or discharged from the
Property, and Buyer shall rely solely upon the same and not upon any information
provided by or on behalf of Seller or its agents, employees or representatives
with respect thereto, other than such representations, warranties or covenants
of Seller as are expressly set forth in this Agreement or (ii) that Buyer has
elected to purchase the Property without making any such investigation,
examination or inspection. Buyer acknowledges that this paragraph was a
negotiated part of this Agreement and serves as an essential component of
consideration for the same. Without limiting the generality of the foregoing,
the parties specifically acknowledge that Buyer has had an opportunity to fully
inspect the Property, including, but not limited to, the physical condition of
the Real Property and the Personal Property (including all environmental
concerns), and the Purchase Price has been negotiated to eliminate all claims,
whether known or unknown, relating to the condition of the Property and all
aspects and attributes thereof, including, without limitation, all environmental
matters. Consequently, this clause bars all claims, whether or not presently
known, brought by Buyer concerning the condition of the Property and all aspects
and attributes thereof, specifically including, without limitation, all claims
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, any other federal, state or local environmental law,
rule or regulation or otherwise. Notwithstanding the parties’ intent that all
such claims be barred, should a court of competent jurisdiction deem otherwise,
the presence of this paragraph and the provisions of paragraph 2 hereof are
intended by the parties to serve, and shall serve, as the overwhelming, primary
factor in any equitable apportionment of damages under the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, as well as
any other federal, state or local environmental law, rule or regulation or
otherwise.

 

(c) The provisions of this Section 12 are not intended to derogate from Buyer’s
right to rely upon any express representations and warranties of Seller
otherwise provided for in this Agreement.

 

(d) Buyer shall confirm the agreements, acknowledgments and representations
contained in this paragraph as of the Closing Date. The provisions of this

 



--------------------------------------------------------------------------------

paragraph 12(a), (b), (c) and (d) shall survive the closing and the delivery of
the Deed or any expiration or termination of this Agreement.

 

13. Authorization of Parties; Other Representations and Covenants.

 

(a) Seller represents and warrants to Buyer that, as of the date of this
Agreement, (i) Seller is a Massachusetts limited liability company (“LLC”), (ii)
Seller has the legal right, power and authority to enter into this Agreement and
to perform its obligations hereunder, (iii) the execution and delivery of this
Agreement and the performance by Seller of its obligations hereunder (A) have
been duly authorized by all requisite LLC action, and (B) will not conflict
with, or result in a breach of, any of the terms, covenants and provisions of
(x) Seller’s Certificate of Formation or Operating Agreement, or, (y) to the
best of Seller’s knowledge, any judgment, writ, injunction, regulation, ruling,
directive or decree of any court or governmental authority, or any agreement or
instrument to which Seller is a party or by which Seller is bound, and (iv) the
person executing this Agreement on behalf of Seller is duly authorized to do so.
If requested by Buyer, Seller shall deliver to Buyer, on the Closing Date,
evidence of Seller’s authority as aforesaid.

 

Seller further represents, warrants and covenants to Buyer that:

 

(i) there is not now pending, any action, suit, or proceeding against or
affecting Seller or the Property before or by any federal or state court,
commission, regulatory body, administrative agency or other governmental body,
domestic or foreign nor, to Seller’s knowledge, has any such action, suit or
proceeding been threatened, other than any such matters as referenced in the
title report provided to registered bidders at the foreclosure sale of the
Property conducted on February 2, 2005;

 

(ii) there are no management, service, supply, maintenance or other contracts or
agreements with respect to or affecting the Property which would be binding upon
Buyer or the Property after the Closing (other than agreements which are
included in the Operating Contracts).

 

(iii) Seller has not from and after the date Seller took title to the Land and
Improvements entered into any presently effective agreements or contracts
regarding the lease, encumbrance, sale, conveyance, transfer or disposition of
the Property or any interests therein or portion thereof (except for this
Agreement).

 

(iv) Seller has not received any complaint, demand, order, citation, notice or
request for information with regard to air omissions, water discharge, noise
emissions, releases of hazardous substances or non-compliance or violation of
applicable environmental, land use, historical, architectural, subdivision,
building code, zoning, health or safety code or requirements affecting or
related to the Property.

 



--------------------------------------------------------------------------------

(v) Seller is not a “foreign person” as defined by the Internal Revenue Code
(“IRC”), Section 1445, and its United States Taxpayer Identification Number is
13-4071501;

 

(vi) Between the date hereof and the Closing, Seller agrees that:

 

(a) it will maintain the Property materially in the same general condition as
the same is on the date of this Agreement (reasonable wear and tear excepted);

 

(b) it will make available to Buyer, for inspection, examination, review and
copying, all permits and approvals, engineering reports, environmental reports,
title materials, plans and specifications and other materials of, for and with
respect to the Property which Seller with reasonable diligence is able to locate
in its possession or control (exclusive of appraisals) although Seller, in
accordance with the other provisions of this Agreement, including, without
limiting the generality of the foregoing, paragraphs 2 and 12 hereof, makes no
representation, warranty or covenant relating to any documents or materials that
Seller makes available for inspection;

 

(c) it will maintain insurance on the Premises as presently insured;

 

(d) it will not, without the prior written consent of Buyer, apply for, consent
to or process any applications for zoning, re-zoning, variances, site plan
approvals, subdivision approvals or development with respect to the Property or
any portion thereof;

 

(e) it will not, without the prior written consent of Buyer, enter into any
contracts for the sale, lease, assignment, transfer or encumbrance of or sell,
lease, assign, transfer or encumber all or any portion of the Property or any
interest therein;

 

(f) it will promptly notify Buyer if it discovers, determines or is notified
that any warranty or representation made by Seller hereunder is not (or is no
longer) true; and

 

(b) Buyer represents and warrants to Seller that, as of the date of this
Agreement, (i) Buyer is a duly organized Delaware corporation in good standing
and qualified to do business in the Commonwealth of Massachusetts, (ii) Buyer
has the legal right, power and authority to enter into this Agreement and to
perform its obligations hereunder, (iii) the execution and delivery of this
Agreement and the performance by Buyer of its obligations hereunder (A) if Buyer
is an LLC, partnership or corporation, have been duly authorized by any and all
requisite LLC, partnership or corporate action,

 



--------------------------------------------------------------------------------

as the case may be, and (B) will not conflict with, or result in a breach of,
any of the terms, covenants and provisions of (x) if Buyer is a partnership,
corporation or LLC, Buyer’s partnership agreement, certificate of incorporation
and bylaws or operating agreement, as the case may be, or, (y) to the best of
Buyer’s knowledge, any judgment, writ, injunction or decree of any court or
governmental authority, or any agreement or instrument to which Buyer is a party
or by which Buyer is bound, and (iv) the person(s) executing this Agreement on
behalf of Buyer are duly authorized to do so. If requested by Seller, Buyer
shall deliver to Seller, on the Closing Date, evidence of Buyer’s authority as
aforesaid.

 

(c) The representations of Seller and Buyer set forth in this paragraph shall be
deemed to be remade as of the Closing Date with the same force and effect as if
first made on and as of such date and shall survive the closing and the delivery
of the Deed or any expiration or termination of this Agreement.

 

14. Risk of Loss. The risk of loss or damage to the Improvements or the Personal
Property by fire or other casualty or cause beyond Seller’s control which damage
is reasonably estimated to cost in excess of $100,000.00 to repair, or the
taking of all or any portion of the Real Property by condemnation, eminent
domain or other governmental acquisition proceedings which either (i) affects
any portion of the Building, parking area or access driveways on the Property,
(ii) in Buyer’s reasonable judgment adversely affects access to the Property,
(iii) is reasonably estimated to cost in excess of $250,000.00 for restoration
and repair of the remaining property, or (iv) gives any existing tenant of the
Property the right to terminate its lease (collectively, “Damage”) in advance of
the Closing Date shall be borne by Seller. In the event of any such Damage,
Seller, at its option, shall have a reasonable time thereafter within which to
repair or replace such Damage. In the event that Seller does not elect to
complete such repair or replacement or fails to complete such repair or
replacement within a reasonable time (including an extension of the Closing
Date) after the occurrence of such Damage, Buyer shall have the right either:

 

(a) to terminate this Agreement, in which event the Deposit shall be returned to
Buyer and this Agreement shall terminate and be null and void, and the parties
hereto shall have no further rights, obligations or recourse hereunder, except
for those obligations that expressly survive the termination of this Agreement;
or

 

(b) to accept the Property as provided in this Agreement, without any reduction
of the Purchase Price, in which event Buyer shall be entitled to an assignment
from Seller of all insurance proceeds or condemnation or other award due or
payable on account of such Damage up to the amount of the Purchase Price, less
any amounts actually expended by Seller in connection with any such proceedings
and in connection with the repair (including any temporary repair) or
replacement of such Damage.

 



--------------------------------------------------------------------------------

15. Default, Liquidated Damages.

 

(a) In the event that Buyer shall fail to perform, observe or comply with any of
its covenants, agreements or obligations hereunder, including, without
limitation, Buyer’s obligation to pay the Deposit or any part thereof when due,
or if Buyer shall otherwise be in default hereunder, the Deposit shall be
retained by Seller as Seller’s sole and exclusive remedy (other than filing a
document pursuant to paragraph 22 below), at law and in equity, for Buyer’s
breach and as full liquidated damages for such breach in view of the uncertainty
and impossibility of ascertaining such damages to Seller. Seller and Buyer
hereby agree that the aforesaid amount constitutes a reasonable forecast of the
damages that would be sustained by Seller in the event of breach by Buyer. In
such event, this Agreement shall terminate and become null and void and without
recourse to the parties hereto and Buyer and Seller shall be released and
discharged of all further claims and obligations to each other hereunder, except
for those obligations that expressly survive the termination of this Agreement.

 

(b) In the event that the sale of the Property shall fail to close as a result
of the failure of Seller to perform, observe or comply with any of its
covenants, agreements or obligations hereunder (subject to the right of Seller
to extend the Closing Date pursuant to Paragraph 11), Buyer shall have the
option to (i) commence an action for specific performance of this Agreement, the
parties agreeing that Buyer’s actual damages would be difficult or impossible to
determine if Seller defaults and the ownership of the Property has a unique
value to Buyer or (ii) to terminate this Agreement and receive back the Deposit
as Buyer’s sole and exclusive remedy, at law and in equity, for Seller’s breach
as full liquidated damages for such breach in view of the uncertainty and
impossibility of ascertaining such damages to Buyer. Seller and Buyer hereby
agree that the aforesaid amount constitutes a reasonable forecast of the damages
that would be sustained by Buyer in the event of breach by Seller and Buyer’s
election of option (ii), above. Upon Buyer’s election to terminate, as
aforesaid, this Agreement shall terminate and become null and void and without
recourse to the parties hereto and, except as otherwise provided herein, and
Buyer and Seller shall be released and discharged of all further claims and
obligations to each other hereunder.

 

16. Brokers.

 

(a) Buyer and Seller represent and warrant to each other that neither party has
dealt with any person in connection with the transaction contemplated hereby
that would be entitled to a brokerage commission, finder’s fee or other similar
compensation other than Keith Gurtler of Trammell Crow Company (the “Broker”).

 

(b) Seller agrees to pay a brokerage fee to Broker equal to three (3.0%) percent
of the Purchase Price upon the occurrence of the Closing hereunder, the delivery
of the deed and the payment of the Purchase Price. Seller and Buyer shall each
indemnify, protect and save the other party, and hold the other party forever
harmless, from and against, and reimburse the other party, any and all
obligations, claims, demands, causes of action, liabilities, losses, actual
damages, judgments, penalties and out-of-pocket costs and expenses (including,
without limitation, attorneys’ fees) which may be imposed upon, asserted against
or incurred or paid by Buyer or Seller, or for which Buyer

 



--------------------------------------------------------------------------------

or Seller may become obligated or liable, by reason of, on account of or in
connection with a breach by Buyer or Seller of the aforesaid representations
warranties and covenants.

 

(c) The aforesaid warranties and indemnities shall survive the closing and the
delivery of the Deed or any expiration or termination of this Agreement.

 

17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and, to the extent permitted hereby, their
respective heirs, legal representatives, successors and assigns.

 

18. Entire Agreement, Modifications. This Agreement embodies the entire contract
and all of the covenants, agreements, promises, conditions and undertakings
between the parties hereto with respect to the Property and the subject matter
hereof and supersedes any and all prior negotiations and prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, written or oral, formal or informal, all of which are deemed
to be merged herein. No representations, statements, warranties, covenants,
undertakings or promises of Seller or any representative or agent of Seller,
whether oral, implied or otherwise and whether made before or after the date
hereof, shall be considered a part hereof or binding upon Seller unless
specifically set forth herein or agreed to by the parties in writing, nor shall
any provision of this Agreement be supplemented, terminated, modified or waived
except by a writing signed by both parties. No modification or amendment to this
Agreement of any kind whatsoever, shall be made or claimed by Seller or Buyer,
and no notice of any extension, change, modification or amendment made or
claimed by Seller or Buyer shall have any force or effect whatsoever unless the
same shall have been reduced to writing and fully signed by Seller and Buyer.

 

19. Acceptance of Deed. The parties agree that, except to the extent expressly
provided herein or by way of a specific agreement in writing which by its terms
shall expressly survive the closing, the delivery by Seller and the acceptance
by Buyer of the Deed at the closing, shall be deemed to constitute full
performance and compliance by Seller with all of the terms, conditions and
covenants of this Agreement on its part to be performed and discharge thereof.

 

20. Pronouns; Joint and Several Liability. All pronouns and nouns and any
variations thereof shall be deemed to refer to the masculine, feminine or
neuter, singular or plural, as the identity of the parties or the context may
require. If Buyer consists of two or more parties, the liability of such parties
shall be joint and several.

 

21. Invalidity. If any term, condition or provision of this Agreement shall to
any extent or for any reason be held invalid, illegal or unenforceable, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but the remainder of this Agreement and each term and
provision of this Agreement, including the remaining portions of such term,
condition or provision which are held not to be invalid, illegal or
unenforceable, shall be valid and remain in full force and effect

 



--------------------------------------------------------------------------------

and enforceable to the fullest extent permitted by law, subject to such
modification hereof as may be necessitated by such invalidity.

 

22. Recording. Buyer agrees not to record or file this Agreement or any notice
or memorandum hereof or reference hereto on any public records, including,
without limitation, the Land Records of the municipality or County in which the
Property is located. Any such recording or filing by Buyer shall constitute a
default hereunder and a material breach of this Agreement entitling Seller to
retain the Deposit pursuant to Paragraph 15, and without limiting Seller’s right
to retain said Deposit pursuant to Paragraph 15, in addition, this Agreement
shall become void at the option of Seller, which option shall be exercised by
Seller by recording or filing notice thereof in such public records and upon the
recording of any such notice or memorandum (and not limiting Seller’s right to
retain the Deposit as hereinabove provided), this Agreement shall be null and
void and without recourse to the parties hereto and Seller shall be released and
discharged of all further claims and obligations to Buyer whatsoever.

 

23. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the Commonwealth of
Massachusetts, without regard to principles of conflicts of law. Further, any
action brought by Buyer in regards to this Agreement shall be brought in and the
sole place of venue and jurisdiction for said action shall be Boston,
Massachusetts.

 

24. Notices.

 

(a) Any notice, report, demand, request or other instrument or communication
authorized, required or desired to be given under this Agreement by Buyer or
Seller shall be in writing and shall be deemed given if addressed to the party
intended to receive the same, at the address of such party set forth below, (i)
when delivered at such address by hand or by overnight delivery service, or (ii)
three (3) days after the same is deposited in the United States mail as first
class certified mail, return receipt requested, postage paid, whether or not the
same actually shall have been received by such party:

 

Buyer: SeaChange International, Inc.

124 Acton St.

Maynard, MA 01754

Attention: Les Koch

 

with a copy to: Sherin and Lodgen LLP

101 Federal Street

Boston, MA 02110

Telephone: (617) 646-2128

Fax: (617) 646-2222

Attention: Douglas M. Henry, Esq.

 



--------------------------------------------------------------------------------

Seller: LB February 2005 Nagog Park Drive LLC

c/o TriMont Real Estate Advisors, Inc.

Monarch Tower

3424 Peachtree Road NE, Suite 2200

Atlanta, GA 30326

 

with a copy to: JLS Investments, Inc.

524 Ovilla Road

Waxahachie, TX 75167

Attention: John L. Sanders

 

and a copy to: Windels Marx Lane & Mittendorf, LLP

120 Albany Street Plaza

New Brunswick, NJ 08901

Attention: James J. Thomas, Esq.

                   Gary F. Eisenberg, Esq.

 

(b) Either party may change the address to which any such notice, report,
demand, request or other instrument or communication to such party is to be
delivered or mailed, by giving written notice of such change to the other
parties, but no such notice of change shall be effective unless and until
received by such other parties. No such notice, report, demand, request or other
instrument or communication given hereunder shall be invalidated or rendered
ineffective due to any failure to give, or delay in giving, a copy of such
notice, report, demand, request or other instrument or communication to any
party to whom such copy is to be given as provided above.

 

25. Calculation of Time. Whenever in this Agreement a period of time is stated
as a number of days, it shall be construed to mean calendar days; provided,
however, that when any period of time so stated would end on a Saturday, Sunday,
legal holiday, or any of the following dates in the year 2005 (the “Extra
Days”): April 25, April 29, May 12, May 13, June 13 or June 14, then such period
shall be deemed to end on the next day following which is not a Saturday, Sunday
or legal holiday or one of the Extra Days. Time is of the essence of this
Agreement.

 

26. Expenses. Whether or not the transaction contemplated by this Agreement is
consummated, unless otherwise provided, each party shall pay its own expenses
incident to the preparation and performance of this Agreement, including,
without limitation, attorneys’ fees.

 

27. Waivers; Extensions. No waiver of any breach of any condition, term,
covenant, agreement or provision herein contained shall be deemed a waiver of
any preceding or succeeding breach thereof or of any other condition, term,
covenant, agreement or provision herein contained. No extension of time for the
performance of any obligation or act shall be deemed an extension of time for
the performance of any other obligation or act.

 



--------------------------------------------------------------------------------

28. Schedules. All schedules attached to this Agreement are hereby incorporated
by this reference into this Agreement.

 

29. Counterparts; Captions. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The captions are for convenience of reference only
and shall not affect the meaning, construction or effect to be given to any of
the provisions hereof.

 

30. Assignment. This Agreement may not be assigned (including any transfer of
the majority ownership interest in Buyer) by Buyer without Seller’s prior
written consent, which Seller may withhold in its sole and absolute discretion;
provided, however, an assignment by Buyer to an entity which (a) is controlled
by the current principals of Buyer and (b) in which the current principals of
Buyer in aggregate hold a majority of the equity interests in such entity shall
not require Seller’s prior written consent so long as Buyer provides (x) notice
thereof to Seller before the Closing Date and (y) reasonably timely and
sufficient disclosure as Seller needs to comply with applicable government
requirements (including without limitation financial transaction reporting
requirements and the Terrorism Laws, defined below). In the event of any
assignment consented to by Seller or otherwise permitted hereunder, the assignee
shall execute an agreement, in form and substance reasonably satisfactory to
Seller, pursuant to which such assignee assumes all obligations of Buyer under
this Agreement and affirms all representations, warranties and indemnities of
Buyer hereunder. Any assignment or purported assignment by Buyer in violation of
the terms of this paragraph shall constitute a material default hereunder and,
upon the occurrence thereof, Seller, at its option, may terminate this Agreement
upon notice to Buyer and Seller shall thereafter be entitled to receive and
retain the Deposit in accordance with the provisions of paragraph 15 of this
Agreement and this Agreement shall be null and void and without recourse to the
parties hereto and the Seller shall be released and discharged of all further
claims and obligations to Buyer whatsoever.

 

31. Buyer’s Representations with Respect to Affiliation. Buyer represents and
warrants that neither Buyer, nor, if Buyer is a partnership or corporation, any
of its partners or officers, directors or shareholders, nor any of its
beneficiaries (“Principals”), is related to any employee of Seller, TriMont or
JLS Investments, Inc. and that no employee of Seller, TriMont or JLS
Investments, Inc. will benefit, either directly or indirectly, from the
transaction contemplated hereby. In the event of any permitted assignment of
this Agreement, the terms of this paragraph shall be construed so as to apply to
the assignee and its principals, and such assignee shall confirm such
representations and warranties in writing. The provisions of this paragraph and
of any such affidavit shall survive the closing and the delivery of the Deed.

 

32. Terrorism Laws. Neither the Agreement nor the sale of the Property as
contemplated by the Agreement violates any of the Terrorism Laws (defined below
in this paragraph) applicable to any of Buyer or principal or affiliate of
Buyer. To the best knowledge of Buyer, after due inquiry, no holder of any
direct or indirect equitable, legal

 



--------------------------------------------------------------------------------

or beneficial interest in Buyer is the subject of any of the Terrorism Laws. No
portion of the Property or any income, profits, rents, issues or proceeds
thereof will be used, disbursed or distributed by any of Buyer or principal or
affiliate of Buyer for any purpose, or to any person or entity, directly or
indirectly, in violation of any of the Terrorism Laws. In this Agreement,
“Terrorism Laws” means Executive Order 13224 issued by the President of the
United States of America, the Terrorism Sanctions Regulations (Title 31 Part 595
of the U.S. Code of Federal Regulations), the Terrorism List Governments
Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), the Foreign Terrorist Organizations Sanctions Regulations (Title
31 Part 597 of the U.S. Code of Federal Regulations), and the USA PATRIOT Act
(Pub. L. No. 107-56, 2001), and all other present and future federal, state and
local laws, ordinances, regulations, policies and any other requirements of any
Governmental Authorities (including, without limitation, the United States
Department of the Treasury Office of Foreign Assets Control) addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, each as
hereafter supplemented, amended or modified from time to time, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other States or localities. In addition, without limiting the
foregoing, Buyer agrees that it is a condition precedent to Seller’s obligation
to close the transactions contemplated hereby that Buyer at the closing shall
deliver to Seller a statement listing the name of every holder of every interest
in Buyer or any assignee of Buyer taking title to the Property and the source(s)
of all funds of Buyer, any assignee of Buyer and every holder of every interest
in Buyer (whether received by Buyer by loan, capital contribution or otherwise)
from which the Purchase Price is being paid. Notwithstanding the foregoing, if
on the Closing Date Buyer’s stock shall be listed on NASDAQ or a public stock
exchange in the United States of equal or greater stature, the fact of such
listing shall satisfy Buyer’s obligation under the preceding sentence, and such
condition precedent shall be deemed satisfied by reason of such listing.

 

33. Due Diligence Materials. In the event of the expiration or termination of
this Agreement for any reason whatsoever, Buyer shall, promptly after such
expiration or termination, deliver to Seller any and all Property Documents and
other information or documentation obtained or prepared by or made available to
Buyer in connection with its investigation of the Property (including all copies
and abstracts thereof) and by copies (with professional certification in favor
of Seller by any party responsible for the production or creation thereof) of
all written reports, documents and results obtained or prepared by or made
available to Buyer as a result of Buyer’s investigation of the Property
(collectively, the “Due Diligence Materials”). Notwithstanding anything set
forth herein to the contrary, in the event that Buyer shall be entitled to a
return of the Deposit as a result of such expiration or termination, Seller
shall not be obligated to return the Deposit until such time as Seller shall
have received the Due Diligence Materials.

 

34. Confidentiality. Buyer and Seller covenant and agree to keep confidential
the terms of the transaction contemplated hereby and not to disclose to any
person either the fact that discussions or negotiations are taking place (other
than Buyer’s lender or

 



--------------------------------------------------------------------------------

their respective attorneys and, in the case of Seller, the Indemnitees)
concerning the acquisition and sale of the Property or the substance or status
thereof. Buyer further covenants and agrees to keep confidential and not to
disclose to any third party (other than Buyer’s lender or attorney) the results
of any investigation of the property by Buyer or any information with respect to
the Property Documents or any other information or documentation obtained or
prepared by or made available to Buyer in connection with or arising out of this
Agreement or the performance of any of its rights or obligations hereunder.
Buyer shall advise each person to whom disclosure is permitted as provided in
this paragraph of the confidential nature of the transaction contemplated
hereby, shall instruct such persons to abide by the provisions of this paragraph
and shall obtain a signed agreement from such persons agreeing to abide by the
confidentiality provisions of this Agreement. The confidentiality provisions of
this Agreement shall survive any expiration or termination of this Agreement.

 

35. Time; Essence. TIME IS OF THE ESSENCE IN THE PERFORMANCE OF THIS AGREEMENT.

 

36. Survival. Unless otherwise expressly stated in this Agreement, each of the
warranties and representations of Seller and Buyer shall not survive the Closing
and delivery of the Deed and shall be deemed to have merged therewith. Unless
expressly made to survive, all obligations and covenants of Seller contained
herein shall be deemed to have been merged into the Deed and shall not survive
the Closing.

 

37. Use of Proceeds to Clear Title. To enable Seller to make conveyance as
herein provided, Seller may, at the time of Closing, use the Closing Sum and the
Deposit, or any portion thereof, to clear the title of any and all encumbrances
or interest, provided that provisions reasonably satisfactory to the Buyer’s
title company are made for prompt recording of all instruments so procured in
accordance with standard Massachusetts conveyancing practice and the terms and
provisions of the Title and Practice Standards of the Real Estate Bar
Association (formerly Massachusetts Conveyancers Association).

 

38. Submission Not an Offer or Option. The submission and delivery of this
Agreement or a summary or sum of all of its provisions for examination or
negotiation by Buyer and Seller does not and shall not be deemed to constitute
an offer by Seller or Buyer to enter into an agreement to sell or purchase the
Property and neither party shall be bound to the other with respect to any such
purchase and sale until a definitive agreement satisfactory to the Buyer and
Seller in their sole discretion is executed and delivered by both the Buyer and
Seller.

 

39. Construction of Agreement. The parties hereto agree that the terms and
language of this Agreement were the result of negotiations between the parties
and, as a result, there shall be no presumption that ambiguities, if any, in
this Agreement shall be resolved against either party. Any controversy over the
construction of this Agreement shall be decided neutrally, in light of its
conciliatory purposes, and without regard to events of authorship or
negotiation.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Signed, Sealed and Delivered

     

BUYER:

in the Presence of:

     

SEACHANGE INTERNATIONAL, INC.

By:

 

/s/ Claudia Ramelli

     

By:

 

/s/ William L. Fielder

Name:

 

Claudia Ramelli

     

Name:

 

William L. Fiedler

Its:

 

Executive Admin

     

Its:

 

Senior Vice President

Signed, Sealed and Delivered

     

SELLER:

in the Presence of:

     

LB FEBRUARY 2005 NAGOG PARK DRIVE LLC

By:

         

By:

 

/s/ Marguerite Brogan

Name:

         

Name:

 

Marguerite Brogan

Its:

         

Its:

 

Authorized Signatory

 

The Escrow Agent is executing this Agreement solely for the purpose of
acknowledging receipt of the Deposit and acknowledging and agreeing to be bound
by the provisions of paragraph 7 hereof.

 

Signed, Sealed and Delivered

     

ESCROW AGENT:

In the Presence of:

       

By:

 

/s/ Richard F. Realy

     

By:

 

/s/ Stanley A. Brooks, Esq.

Name:

 

Richard F. Realy

     

Name:

 

Stanley A. Brooks, Esq.

Its:

         

Its:

   

 

Date:

               

 



--------------------------------------------------------------------------------

SCHEDULE A

 

[Legal Description]

 

Property Description

 

50 NAGOG PARK DRIVE

 

Lot 106 on a Plan entitled “‘Nagog Square’ Definitive Subdivision Plan of Land
in Acton, Mass.” by R. D. Nelson dated May 10, 1973, last revised November 12,
1973 and recorded with Middlesex South District Registry of Deeds as Plan No.
448 of 1974 in Book 12629, Page 25 (hereinafter called the “1973 Plan”), bounded
and described as follows:

 

SOUTHERLY    by Nagog Park, as shown on the Plan, by five courses, 76.81’,
520.00’, 99.38’, 345.17’ and 104.76’, respectively: SOUTHEASTERLY    by land of
Nagog Development Company shown on the Plan as “60’ R. O. W. Easement Area
20,450 S.F.,” by two courses, 43.17’ and 289.09’, respectively; NORTHERLY    by
land now or formerly of J.J. Helder & V. E. Wiegand, 231.95’; EASTERLY    again
by said land now or formerly of J. J. Helder & V.E. Wiegand by five courses,
86.36’, 141.00’, 62.49’, 110.13’, and 135.94’ respectively; NORTHEASTERLY    by
land now or formerly of S. & J. Tabbi, 623.67’; NORTHWESTERLY    by land shown
on the Plan as Lot 8A, by three courses, 109.64’, 103.78’ and 154.91’,
respectively; SOUTHWESTERLY    again by said land shown on the Plan as Lot BA,
102.27’.

 



--------------------------------------------------------------------------------

EASEMENT PARCEL

 

Together with grant of easements, in common with others entitled thereto,
contained in a deed May 27, 1982 recorded in Book 14625, Page 358, and together
with grant of easement contained in deed dated May 8, 1981 recorded in Book
14286, Page 448. Said easements include the following:

 

1. A nonexclusive right to use the area shown as “Nagog Park” on the 1981 Plan
and on the 1973 Plan for all purposes for which public streets and ways are
commonly used in the Town of Acton, in common with others entitled thereto,
including, without limitation, the right to use said Nagog Park for supplying
electricity, telephone, gas, water, sewage disposal and all other utilities; for
data or other lines for the transmission of intelligence, if and to the extent
not included in the foregoing enumeration; and for the carrying and draining of
surface water, including in each case the right to install, use, maintain,
inspect, repair, replace and relocate pipes, lines, wires, conduits, and all
other facilities and all necessary and related fixtures, apparatus and
appurtenances and to connect with all similar facilities in said Nagog Park,
whether now existing or installed in the future; provided. however, that all of
the foregoing shall be underground, other than drainage ditches constructed in
said Nagog Park, and control boxes and similar fixtures, apparatus and
appurtenances now or hereafter customarily located on or above the ground level,
and including the right to grant the same rights to public utilities and others.

 

2. A nonexclusive right to use the area shown on the 1973 Plan between Nonset
Path and Nagog Park as “60’ Wide Utility East” and “Part of Lot 2”, in common
with others entitled thereto, for the purposes of supplying electricity,
telephone, gas, water, sewage disposal and all other utilities and for data or
other lines for the transmission of intelligence; if and to the extent not
included in the foregoing enumeration, including in each case the right to
install, use, maintain, inspect, repair, replace and relocate pipes, lines,
wires, conduits and all other facilities and all necessary and related fixtures,
apparatus and appurtenances, and to connect with all similar facilities in said
area, whether now existing or installed in the future; provided, however, that
all of the foregoing shall be underground other than control boxes and similar
fixtures, apparatus and appurtenances now or hereafter customarily located on or
above the ground level, and including the right to grant the same rights to
public utilities and others.

 

3. A nonexclusive right to use Nonset Path as shown on the 1973 Plan and as
shown on a plan entitled “Definitive Subdivision Plan, Minuteman Business &
Industrial Park, Plan of Land in Acton, Mass.” dated September 8, 1970, revised
December 9, 1970, drawn by R. D. Nelson and recorded in said Deeds as Plan No.
152 of 1971 in Book 11958, Page 230, for all purposes for which streets and ways
are commonly used in the Town of Acton, in common with others entitled thereto,
including, without limitation, use of said Nonset Path for the purposes of
supplying electricity, telephone, gas, water, sewage disposal and all other
utilities and for data or other lines for the transmission of intelligence, if
and to the extent not included in the foregoing enumeration, including in each
case the right to install, use, maintain, inspect, repair, replace and relocate
pipes, lines, wires, conduits, and all other facilities and all necessary and
related fixtures. apparatus and appurtenances and to connect with all similar
facilities in said Nonset Path, whether now existing or installed in the future;
provided, however, that all of the

 



--------------------------------------------------------------------------------

foregoing shall be underground, other than control boxes and similar fixtures,
apparatus and appurtenances now or hereafter customarily located on or above the
ground level, and including the right to grant the same rights to public
utilities and others.

 

4. The right to use a right of way forty (40) feet wide, in common with others
entitled thereto, for all purposes for which a town way may now or hereafter be
used over land known as the Texas Lot (now owned by the Town of Acton), the
Davis Lot and the Gates Lot centering on the center line of the woods road as
they now stand between the aforesaid Parcel 1 and the town way known as Quarry
Road.

 

Together with the rights and easements in common with others granted and
assigned Nagog Park Investors, L.L.C., pursuant to a certain Grant, Assignment
and Assumption of Easements dated November 23, 1998 recorded November 24, 1998
in Book 29415, page 13 as set forth in a certain Grant of Easement dated
November 2, 1994, and recorded in Book 24973, Page 211, relating to the Easement
Area (as such term is defined in said Grant of Easement).

 

The above premises is also described as Acton’s Assessors Map Plat 50, Parcel 5
dated August 21, 1989 recorded as Plan 498 of 1990 and also shown as follows:

 

A CERTAIN PARCEL OF LAND SITUATED ON THE NORTHERLY SIDE OF NAGOG PARK DRIVE IN
ACTON, MA. BEGINNING AT A STONE BOUND AT THE LAND NOW OR FORMERLY OF THE NAGOG
DEVELOPMENT COMPANY.

 

THENCE N34 DEGREES-48’-12”W, ONE HUNDRED TWO AND 27/100 (102.27’) FEET TO A
POINT; THENCE N35 DEGREES-48’ -49”E, ONE HUNDRED FIFTY FOUR AND 81/100 (154.81)
FEET TO A DRILL HOLE IN A STONE WALL;

 

THENCE ALONG THE STONE WALL, N36 DEGREES-33’-34”E, ONE HUNDRED THREE AND 78/100
(103.78’) FEET TO A DRILL HOLE;

 

THENCE N36 DEGREES-39’-00”E, ONE HUNDRED NINE AND 64/100 (109.64’) FEET TO A
DRILL HOLE IN A STONE WALL AT THE LAND NOW OR FORMERLY OF IRON BUCKET
LIQUIDATION TRUST, THE LAST FOUR COURSES BEING ALONG THE LAND NOW OR FORMERLY OF
THE NAGOG DEVELOPMENT COMPANY;

 

THENCE S61 DEGREES-53’-07” E, SIX HUNDRED TWENTY FOUR AND 21/100 (624.21’) FEET
TO A DRILL HOLE;

 

THENCE S27 DEGREES-01’-46”E, ONE HUNDRED THIRTY FIVE AND 94/100 (135.94’) FEET
TO AN IRON PIPE;

 

THENCE S13 DEGREES-21’ -40”E, ONE HUNDRED TEN AND 13/100 (110.13’) FEET TO AN
IRON PIPE;

 



--------------------------------------------------------------------------------

THENCE S14 DEGREES-41’-25”E, SIXTY TWO AND 49/100 (62.49’) FEET TO AN IRON PIPE;

 

THENCE S07 DEGREES-01’-20”E, ONE HUNDRED FORTY ONE AND 00/100 (141.00’) FEET TO
AN IRON PIPE;

 

THENCE S21 DEGREES-31’-30”E, EIGHTY FOUR AND 91/100 (84.91’) FEET TO AN IRON
PIPE;

 

THENCE S72 DEGREES-56’-47”E, TWO HUNDRED THIRTY THREE AND 05/100 (233.05’) FEET
TO A STONE BOUND:

 

THENCE S36 DEGREES-27-29”W, THREE HUNDRED AND 29/100 (300.29’) FEET TO A STONE
BOUND;

 

THENCE ALONG A CURVED LINE TO THE RIGHT WITH A RADIUS OF THIRTY AND 00/100
(30.00’) FEET, FORTY THREE AND 17/100 (43.17’) FEET, TO A STONE BOUND AT THE
SIDE OF NAGOG PARK DRIVE, THE LAST NINE COURSES BEING ALONG THE LAND NOW OR
FORMERLY OF IRON BUCKET LIQUIDATION TRUST;

 

THENCE ALONG A CURVED LINE TO THE RIGHT WITH A RADIUS OF SEVEN HUNDRED THIRTY
AND 15/100 (730.15’) FEET, NINETY SEVEN AND 73/100 (97.73’) FEET TO A POINT;

 

THENCE ALONG A CURVED LINE TO THE RIGHT WITH A RADIUS OF ONE THOUSAND FIVE
HUNDRED THIRTY FOUR AND 53/100 (1,534.53’) FEET, THREE HUNDRED FIFTY THREE AND
80/100 (353.80’) FEET TO A POINT;

 

THENCE N40 DEGREES-12’-39”W, NINETY NINE AND 38/100 (99.38’) FEET TO A STONE
BOUND;

 

THENCE ALONG A CURVED LINE TO THE LEFT WITH A RADIUS OF ONE THOUSAND FIVE
HUNDRED SIXTY AND 01/100 (1,560.01’) FEET, FIVE HUNDRED TWENTY AND 00/100
(520.00’) FEET TO A POINT;

 

THENCE ALONG A CURVED LINE TO THE LEFT WITH A RADIUS OF SEVEN HUNDRED TWENTY
SEVEN AND 91/100 (727.91’) FEET, SEVENTY SIX AND 72/100 (76.72’) FEET TO THE
POINT OF BEGINNING, THE LAST FIVE COURSES BEING ALONG NAGOG PARK DRIVE.

 

SAID PARCEL CONTAINS 11.49 ACRES.

 

TOGETHER WITH GRANT OF EASEMENTS CONTAINED IN DEED DATED MAY 27, 1982 RECORDED
IN BOOK 14625, PAGE 368 IN COMMON WITH OTHERS ENTITLED THERETO.

 

GRANTOR SPECIFICALLY RESERVES TO ITSELF AND ITS SUCCESSORS AND ASSIGNS RIGHTS IN
AND TO THE EASEMENT PARCEL.

 



--------------------------------------------------------------------------------

 

SCHEDULE B

 

1. Any and all provisions of any law, by-law, code, ordinance or governmental
rule or regulation.

 

2. Lien for taxes and assessments not yet due and payable on the Closing Date.

 

3. Rights of tenants or parties in possession.

 

4. Any state of facts that an accurate survey or personal inspection of the
Property may disclose.

 

5. All encumbrances, restrictions and exceptions to title as of record appear,
except to the extent that the same render title unmarketable and for which no
affirmative title insurance is available.

 

6. Acts done or suffered by Buyer or any person claiming by, through or under
Buyer.

 

7. The items set forth on the attached Schedule B-1.

 



--------------------------------------------------------------------------------

 

SCHEDULE B-1 (title policy exceptions)

 

1. Defects, liens, encumbrances, adverse claims or other matters, if any,
created, first appearing in the public records or attaching subsequent to the
effective date hereof but prior to the date the proposed insured acquires for
value of record the estate or interest or mortgage thereon covered by this
Commitment.

 

2. Any stage of facts as would be disclosed by a current Certificate of
Municipal Liens; plus unpaid water and sewer charges, if any.

 

3. Rights of the tenants, and/or others in possession, if any.

 

4. Any liability for mechanics’ or materialmen’s liens.

 

5. The exact acreage or square footage being other than as stated in the
description sheet annexed or the plan(s) therein referred to.

 

6. Graphic omitted.

 

7. Graphic omitted.

 

AFFECTS PARCEL 1 - 100 NAGOG PARK DRIVE

 

8. Title to and rights of the public and others entitled thereto in and to so
much of the insured Premises lying within the bounds of adjacent streets or
ways.

 

NOTE: Item 4 affects only the appurtenant easements of Parcel 1.

 

9. Undefined right of way as reserved in a deed of Charles E. Davis, et ux dated
December 26, 1941 recorded in Book 6687, Page 586.

 

10. Restrictions and approval requirements set forth in Declaration of
Restrictive Covenants by Nagog Development Company dated March 13, 1981 recorded
in, Book 14238, Page 59; as amended by a First Amendment dated May 8, 1981 by
Nagog Development Company and Setra Systems, Inc. recorded in Book 14286, Page
442; as affected by Certificate of Approval dated May 8, 1981 recorded in Book
14349, Page 530; as affected by Certificate of Approval dated December 1, 1988
recorded in Book 19589, Page 280; and as affected by Confirmation Certificate of
Approval dated February 7, 1998 recorded February 9, 1998 in Book 28159, Page
204.

 

11. Utility and Grading Easement shown on plan dated August 21, 1989, last
revised September 26, 1989, recorded as Plan No. 497 of 1990 in Book 20595, Page
356.

 

12. Terms and provisions of Sewage Treatment Agreement dated November 23, 1998
recorded on November 24, 1998 in Book 29418, Page 514.

 

13. Slope Easement to Nagog Development Company dated February 7, 1998 recorded
in Book 28159, Page 227.



--------------------------------------------------------------------------------

 

Schedule C

 

Escrow Conditions

 

1. The Payment shall be held in escrow by Escrow Agent, in an FDIC-insured bank
account (which need not be interest-bearing) at a bank selected by Escrow Agent
and reasonably acceptable to Seller and Buyer, on the terms hereinafter set
forth provided, however, that until such written approval and a signed IRS Form
W-9 is received by the Escrow Agent from both Buyer and Seller, the Deposit
shall not be placed into such account. All interest earned on the Deposit shall
be deemed to be a part of the Deposit and shall accrue and otherwise be paid in
accordance with the provisions of paragraph 7 of the Purchase and Sale Agreement
to which this Schedule C is attached and is a part of. Seller and Buyer each
agree that Boston Private Bank and Trust Company, Washington Street, Wellesley,
MA, is an acceptable bank for purposes of this paragraph. Buyer and Seller agree
that such FDIC insurance may not cover or be applicable to the entire balance on
deposit in such account and jointly and severally indemnify and hold Escrow
Agent harmless with respect to any loss arising from, resulting from or in
connection with a lack of insurance upon the Deposit.

 

2. Capitalized terms shall have the meanings as set forth in this Agreement.

 

3. If Buyer delivers a Due Diligence Termination Notice before the expiration of
the Due Diligence Period, Escrow Agent shall, upon simultaneous or subsequent
delivery to Seller by Buyer of all Due Diligence Materials and not before Escrow
Agent receives written confirmation of delivery from Buyer and receipt thereof
from Seller, deliver the Deposit, together with the interest earned thereon, if
any, to Buyer.

 

4. If (a) after the Due Diligence Period Buyer shall not have delivered a Due
Diligence Termination Notice, and (b) Buyer shall not have closed the
transactions contemplated under the Agreement by the Closing Date, and (c)
Seller delivers to the Escrow Agent and Buyer a 5-day written notice (the
“Default Notice”) stating that Seller has not materially breached any of its
obligations under the Agreement, then in such event and upon receipt of the
Default Notice, the Escrow Agent shall immediately deliver the Deposit to Seller
without the need for any approval by Buyer and even despite a potential
objection by Buyer, it being agreed that the Escrow Agent may conclusively rely
upon the Default Notice and that Buyer’s sole and exclusive remedy, if the
Default Notice is incorrect, is against Seller and not against the Escrow Agent.
The Escrow Agent will promptly notify Buyer and Seller in writing of its action
pursuant to this section.

 

If Escrow Agent receives written instructions signed by Buyer instructing Escrow
Agent to pay the Deposit, together with the interest earned thereon if any, to
Seller or if Escrow Agent receives written instructions signed by Seller
instructing Escrow Agent to pay the Deposit, together with the interest earned
thereon if any, to

 



--------------------------------------------------------------------------------

Buyer, Escrow Agent shall deliver the Deposit, together with the interest earned
thereon if any, in accordance with such instructions.

 

5. Any notice to Escrow Agent shall be sufficient only if received by Escrow
Agent at the address set forth in Paragraph 6 of the Agreement above. All
mailings and notices from Escrow Agent to any other party shall be addressed to
the party at the address set forth in paragraph 24 of the Agreement.

 

6. Escrow Agent shall have no duty to invest all or any portion of the Deposit
during any period of time Escrow Agent may hold the same prior to disbursement
thereof, and any disbursements or deliveries of the Deposit required herein to
be made by Escrow Agent shall be with such interest, if any, as shall have been
earned thereon. Buyer and Seller understand and agree that the Escrow Agent is
under no duty of due diligence with respect to the source or disposition of any
funds delivered to it hereunder and the duties of Escrow Agent are limited to
safekeeping of the Deposit and the disposition of the same in accordance with
the Agreement and the Escrow Conditions, Buyer and Seller warranting and
representing to each other and to Escrow Agent that Escrow Agent is acting as an
accommodation party only. Escrow Agent shall be under duty to give any funds
delivered to it and/or on deposit in connection herewith other than ordinary
care.

 

7. Escrow Agent shall be under no obligation to deliver any instrument or
documents to a court or take any other legal action in connection with the
Agreement or these Escrow Conditions or towards their enforcement, or to appear
in, prosecute or defend any action or legal proceeding which, in Escrow Agent’s
opinion, would, could or might involve it in or cause it to incur any cost,
expense, loss or liability (including but not limited to attorneys’ fees and
costs) unless, as often as Escrow Agent may require, Escrow Agent shall be
furnished with security and indemnity satisfactory to it against all such costs,
expenses, losses, claims, actions, suits, proceedings, at law or in equity, or
liability of any nature whatsoever, all of which costs, expenses, losses and
liabilities of each and every nature whatsoever, including, without limitation,
attorneys’ fees, costs and disbursements and costs of defending any action, suit
or proceeding or resisting any claim shall be reimbursed to Escrow Agent, upon
demand, by Buyer and Seller in equal shares and, if payment therefor is not
received by Escrow Agent, in full, within 7 business days after demand, Escrow
Agent shall be entitled to and is hereby authorized and instructed by Buyer and
Seller to deduct all such sums from the Deposit and to pay such monies to itself
without any liability of any nature whatsoever to Buyer or Seller therefor and
Buyer and Seller hereby, jointly and severally, indemnify and hold Escrow Agent
harmless with respect to any such monies so deducted and paid.

 

8. Escrow Agent shall not be liable for any error or judgment or for any act
done or omitted by it in good faith, or for any mistake of fact or law, and is
released and exculpated and indemnified and held harmless by Buyer and Seller,
jointly and severally, from any and all liability hereunder except for Escrow
Agent’s willful misconduct or gross negligence.

 



--------------------------------------------------------------------------------

9. Escrow Agent’s obligations hereunder shall be as a depository only, and
Escrow Agent shall not be responsible or liable in any manner whatever for the
sufficiency, correctness, genuineness or validity of any notice, written
instructions or other instrument furnished to it or deposited with it, or for
the form of execution of any thereof, or for the identity, authority or rights
of any person executing, furnishing or depositing same. If the parties
(including the Escrow Agent) shall be in disagreement about the interpretation
of this Agreement and/or the provisions regarding Escrow Agent hereunder, or
about their respective rights and obligations with respect to the Deposit, or
the propriety of any action contemplated or taken by the Escrow Agent and/or
Buyer or Seller with respect to the Deposit, or the application or payment of
the Deposit, the Escrow Agent shall have the right to hold the Deposit until the
receipt of written instructions executed by both Buyer and Seller or a final
order of a court of competent jurisdiction and the expiration of applicable
appeal periods thereof without any appeal having been filed. In addition, in any
such event, the Escrow Agent may, but shall not be required to, file an action
or interpleader to resolve the disagreement. The Escrow Agent shall be
indemnified, jointly and severally, by Buyer and Seller for all costs and
reasonable attorneys’ fees in its capacity as Escrow Agent hereunder and in
connection with any such interpleader action and/or any other court proceeding
arising out of, related to or in connection with Escrow Agent’s acceptance
and/or disposition of the Deposit and/or Escrow Agent’s actions and non-actions
pursuant hereto and shall be fully protected, indemnified and held harmless by
Buyer and Seller, jointly and severally, in suspending all or part of Escrow
Agent’s activities under this Agreement until a final judgment in such
interpleader or other action is received, and the expiration of applicable
appeal periods without any appeal having been filed.

 

10. Escrow Agent shall not have any duties or responsibilities except those set
forth in this Agreement, and shall not incur any liability of any nature
whatsoever to Buyer or Seller specifically in acting upon any signature, notice,
instrument, request, waiver, consent, receipt or other paper, instrument, notice
or document believed by it to be genuine, and Escrow Agent may assume that any
person purporting to give any notice or advice on behalf of any party in
accordance with the provisions hereof has been duly authorized to do so. Buyer
and Seller hereby jointly and severally indemnify and agree to hold and save
Escrow Agent harmless from and against any and all liability, loss, damage, cost
or expense of each and every nature whatsoever, including, without limitation,
attorneys’ fees, costs and disbursements, which Escrow Agent may suffer or incur
as Escrow Agent hereunder unless caused by its gross negligence or willful
misconduct.

 

11. If any party to this Agreement makes a written demand upon Escrow Agent for
payment of the Deposit, other than a notice pursuant to Paragraph 4 or Paragraph
5 above, Escrow Agent shall give five (5) days’ written notice to the other
parties of such demand and of its intention to pay over such amount to the other
party on a stated date. If Escrow Agent does not receive a written objection to
the proposed payment before the proposed date for making such payment, Escrow
Agent is hereby specifically authorized and directed by Buyer and Seller to make
such payment and shall thereupon be released and discharged from any duty or
obligation of any nature

 



--------------------------------------------------------------------------------

whatsoever hereunder by all parties hereto and shall have no liability or
obligations of any nature whatsoever to Buyer and/or Seller as a result of said
payment and shall be indemnified and held harmless by Buyer and Seller, jointly
and severally, with respect thereto. If Escrow Agent receives a written
objection to such payment before the proposed payment date, Escrow Agent shall
continue to hold such amount until otherwise directed by written instruction of
all of the parties to this Agreement or by a final judgment of a court of
competent jurisdiction and the expiration of all applicable appeal periods
without any appeal having been filed. The parties agree that the Escrow Agent
shall have the right (but not the obligation) at any time, and is hereby
specifically authorized by Buyer and Seller, to deposit the Deposit and any
interest accrued and paid thereon with an appropriate court or the clerk
thereof, and after making such deposit for such court or clerk and giving
written notice of such action to the other parties to this Agreement, Escrow
Agent shall have no further obligations, liabilities or responsibilities as
Escrow Agent hereunder.

 

12. Buyer and Seller represent and acknowledge that Escrow Agent is the attorney
for the Seller. All of the parties acknowledge and agree that, in the event of
any dispute with respect to the Deposit or otherwise in connection with this
Agreement, Escrow Agent may continue to represent Seller.

 

13. Escrow Agent shall be entitled to consult with counsel of its own choice in
connection with its duties, rights and obligations hereunder and Buyer and
Seller warrant and agree that the Escrow Agent shall have full and complete
authorization and protection against any liability of any nature for any and all
action(s) and inaction(s) which Escrow Agent takes in accordance with and in
reliance upon the opinion of such counsel. The Escrow Agent shall otherwise not
be liable for any mistakes of fact or errors of judgment or for any acts or
omissions of any kind or nature whatsoever unless caused by its own gross
negligence or willful misconduct. Buyer and Seller jointly and severally agree
to reimburse Escrow Agent within 7 business days of demand therefor for all
costs and expenses incurred by Escrow Agent in performing its duties as Escrow
Agent, including, but not limited to, attorneys’ fees (either paid to retained
attorneys or amounts representing the fair value of legal services rendered to
itself), all of which costs, expenses and liabilities of each and every nature
whatsoever, shall be reimbursed to Escrow Agent upon demand by Buyer and Seller
in equal shares and, if payment therefor is not received by Escrow Agent, in
full, within 7 business days after demand, Escrow Agent shall be entitled to and
is hereby authorized by Buyer and Seller to deduct the sum thereof from the
Deposit and to pay such monies to itself or others without any liability of any
nature whatsoever to Buyer or Seller therefor and Buyer and Seller hereby,
jointly and severally, indemnify and hold Escrow Agent harmless with respect to
any such monies so deducted and paid.

 

14. The terms and provisions of this Agreement shall create no right in any
person, firm, entity or corporation other than the parties hereto and their
respective successors and permitted assigns, and no third party shall have the
right to enforce or benefit from the terms hereof.

 



--------------------------------------------------------------------------------

15. Escrow Agent has executed the Agreement solely in order to confirm that
Escrow Agent will hold the Deposit in escrow pursuant to the provisions of the
Agreement and these Escrow Conditions.

 

16. Escrow Agent shall be entitled to reasonable compensation for its services
hereunder, such compensation to be paid by Buyer and Seller in equal shares as
otherwise provided herein.

 

17. In case any of the funds held in Escrow by the Escrow Agent shall be
attached, garnished or levied upon under any order of court, or delivery thereof
shall be stayed or enjoined by any order of court, or other order or decree,
made or entered by any court and affecting such funds or any portion thereof or
any act of the Escrow Agent, the Escrow Agent is hereby expressly authorized, in
its sole discretion, to obey and comply with all writs, orders, judgments or
decrees entered or issued, whether with or without jurisdiction and
notwithstanding that the same shall not have been authorized by Buyer and/or
Seller as set forth above. If the Escrow Agent obeys and complies with any such
writ, order, judgment, or decree, it shall not be liable to either of the
parties hereto, their successors, assigns, or representatives, or to any person,
firm, entity or corporation, by reason of such compliance, notwithstanding that
any writ, order, judgment or decree may be subsequently reversed, modified,
annulled, set aside or vacated and Buyer and Seller, jointly and severally,
hereby indemnify and hold Escrow Agent harmless for any actions taken pursuant
hereto.

 

18. This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts. The parties consent to jurisdiction and venue in Massachusetts in
a court selected by Escrow Agent in its sole discretion. This Agreement binds
the Buyer and Seller and their successors, heirs and assigns. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law. To be effective, any amendments to, revisions of, or waivers of any terms
or provisions of this Agreement must be in writing and signed by the party
against whom such amendments, revisions or waivers are sought to be enforced. If
any provision of this Agreement is held unenforceable by a court, the remainder
of the Agreement shall remain in full force and effect. If a court holds any
provision of this Agreement to be ambiguous, such ambiguity shall be resolved in
favor of the Escrow Agent and, as between Buyer and Seller, neutrally, without
regard to events of authorship or negotiation. This Agreement may be executed in
counterparts, each of which shall be deemed an original.

 

EXECUTED as an instrument under seal this          day of May, 2005.

 

Signed, Sealed and Delivered

     

BUYER:

in the Presence of:

     

SEACHANGE INTERNATIONAL, INC.

By:

 

/s/ Claudia Ramelli

      By:  

/s/ William L. Fielder

Name:

 

Claudia Ramelli

     

Name:

 

William L. Fiedler

Its:

 

Executive Admin

     

Its:

 

Senior Vice President

 



--------------------------------------------------------------------------------

Signed, Sealed and Delivered

     

SELLER:

in the Presence of:

     

LB FEBRUARY 2005

       

NAGOG PARK DRIVE LLC

By:          

By:

 

/s/ Marguerite Brogan

Name:

         

Name:

 

Marguerite Brogan

Its:

         

Its:

 

Authorized Signatory

 

The Escrow Agent is executing this Agreement solely for the purpose of
acknowledging receipt of the Deposit and acknowledging and agreeing to be bound
by and receive the benefit of the provisions hereof.

 

Signed, Sealed and Delivered

     

ESCROW AGENT:

In the Presence of:

       

By:

 

/s/ Richard F. Realy

     

By:

 

/s/ Stanley A. Brooks, Esq.

Name:

 

Richard F. Realy

     

Name:

 

Stanley A. Brooks, Esq.

Its:

         

Its:

   

Date:

               

 